UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54133 CENTURY NEXT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) LOUISIANA 27-2851432 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 505 North Vienna St., Ruston, Louisiana (Address of principal executive offices) (Zip Code) (318) 255-3733 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: $.01 par value Common Stock: 1,055,760 shares outstanding at August 10, 2012 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 2 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) CENTURY NEXT FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands) June 30, 2012 December 31, 2011 ASSETS Cash and cash equivalents $ $ Debt securities: Available-for-sale Held-to-maturity (including $91 and $99 at fair value) 91 99 Total Debt Securities Federal Home Loan Bank stock 60 Other equity investments Loans: Loans, net of unearned income Loans held for sale Allowance for loan losses ) ) Net Loans Accrued interest receivable Premises and equipment, net of accumulated depreciation of $1,892 and $1,707 Other foreclosed assets - 9 Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits Noninterest-bearing $ $ Interest-bearing Total Deposits Advances from borrowers for insurance and taxes 63 57 Short-term borrowings (FHLB advances and resale agreements) Long-term borrowings (FHLB advances) Accrued interest payable 11 12 Other liabilities Total Liabilities Stockholders’ equity: Preferred Stock, $.01 par value – 1,000,000 shares authorized; none issued - - Common Stock, $.01 par value – 9,000,000 shares authorized; 1,058,000 issued and 1,055,760 outstanding 11 11 Additional paid-in capital Treasury Stock, at Cost - (2,240 and 0 shares) ) - Unearned shares held by Recognition and Retention Plan (33,325 and 25,100 shares) ) ) Unearned ESOP Shares (60,867 and 62,535 shares) ) ) Retained earnings Accumulated other comprehensive income-net of taxes, $43 and $47 82 90 Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 CENTURY NEXT FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Quarter Ended June 30, Six Months Ended June 30, (In thousands, except share data) INTEREST INCOME Loans (including fees) $ Debt securities: Taxable 25 38 51 77 Tax-exempt 3 3 6 6 Other 3 1 5 2 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 2 2 6 4 Long-term debt 3 4 6 7 Total Interest Expense Net Interest Income Provision for loan losses 30 13 60 13 Net Interest Income After Loan Loss Provision NON-INTEREST INCOME Service charges on deposit accounts 63 52 Loan servicing fees Gain(loss) on sale of loans ) 10 ) 1 Gain on sales of available-for-sale securities 5 - 5 - Gain on sale of foreclosed assets 1 - 1 5 Gain on sale of fixed assets - - Other 55 31 61 Total Non-interest Income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy and equipment Data processing 69 61 Directors’ expense 47 23 91 43 Advertising 38 28 58 50 Legal and professional 36 68 59 Audit and examination fees 16 20 30 38 Office supplies 13 16 24 39 FDIC deposit insurance 25 21 54 42 Foreclosed assets - 2 - 4 Other operating expense Total Non-interest Expense Income Before Taxes Income Taxes 76 68 NET INCOME $ Basic Earnings per Share $ Diluted Earnings per Share $ The accompanying notes are an integral part of the consolidated financial statements. 4 CENTURY NEXT FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands) Net income $ Other comprehensive income(loss), net of tax* Unrealized gains(losses) on securites: Unrealized holding gain(losses) arising during the period (5
